                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

JOHN SULLIVAN,                  )
                                )
          Plaintiff,            )
                                )
          v.                    )        C.A. No. 19-10056-PBS
                                )
CITY OF BOSTON, et al.,         )
                                )
          Defendants.           )
                                )


                              ORDER

Saris, C.J.

     For the reasons stated below, the Court orders that this

action be dismissed without prejudice.

      In an order dated April 30, 2019 [ECF #4], the Court

denied without prejudice the plaintiff’s motion for leave to

proceed in forma pauperis because he had not provided any

information about his financial circumstances.    The Court

directed the plaintiff to file a renewed motion for leave to

proceed in forma pauperis or pay the $400 filing fee.    The Court

also found that the complaint did not meet the pleading

requirements of the Rules of Civil Procedure and directed the

plaintiff to file an amended complaint.    The Court stated that

failure to comply with the order by June 4, 2019 would result in

dismissal of the action.
     The June 4, 2019 deadline has passed without any response

from the plaintiff.   On May 28, 2019, the copy of the April 30,

2019 order that had been sent to the plaintiff was returned to

the Court [ECF #5].   This document was sent to the plaintiff at

the mailing address he had provided to the Court.    He has not

provided a different address.

     This Court’s Local Rules require every pro se litigant to

provide the Court with a current address and to notify the Court

within fourteen days anytime that address changes.    See Local

Rule 83.5.5(h) (D. Mass.).   Because the Clerk mailed the April

30, 2019 order to the plaintiff at the only address of record

provided, the document is deemed served on him notwithstanding

that it was returned as undeliverable.   See id.

     Accordingly, the Court orders that this action be DISMISSED

WITHOUT PREJUDICE for failure to comply with the Court’s April

30, 2019 order.


     SO ORDERED.

                              /s/ Patti B. Saris _____________
                             PATTI B. SARIS
Dated:   June 11, 2019       CHIEF, U.S. DISTRICT JUDGE




                                 2
